DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicants' response and amendments to the claims, filed 09/13/2022, are acknowledged and entered.  Claims 31-33 have been cancelled.  Claims 1, 6-12, and 27-30 are pending and under examination.

Status of Rejections Set Forth in the March 14, 2022 Non-Final Office Action
In reply to the rejection of claims 1, 6-12, 27-28, and 30-33 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of “at least every second or third day”, as set forth at p.3-4 of the previous Office Action dated March 14, 2022, Applicant now amends claim 1 to recite administration once, twice, three, four, or five times daily or every second or third day, or once every week, or once every two weeks. Accordingly, the rejection is withdrawn. 
In reply to the rejection of claims 1, 6-12, 27-28, and 30-33 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of “to said mammal”, as set forth at p.5 of the previous Office Action dated March 14, 2022, Applicant now amends claim 1 to recite a “subject” in the preamble and administering to “the subject” in the body of the claim. These amendments fail to address the basis of this rejection.  The issue was not the recitation of a mammal or administration to “said mammal”.  As set forth in the rejection, the preamble of claim 1 recites a method of “inducing apoptosis in proliferating cancer cells for the treatment or prevention of cancer in a subject”.  As explained by the Examiner:

    PNG
    media_image1.png
    191
    699
    media_image1.png
    Greyscale

Applicant’s amendment to change “mammal” to “subject” does nothing to address the clarity of the claims.  Accordingly, the rejection is maintained as reiterated below.
In reply to the rejection of claim 9 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for its recitation of trademarks/tradenames, as set forth at p.6 of the previous Office Action dated March 14, 2022, Applicant now amends claim 9 to remove trademarks/tradenames and parenthetical information. Accordingly, the rejection is withdrawn. 
In reply to the rejection of claims 31-33 under 35 U.S.C. §112, 2nd Paragraph and 35 U.S.C. 101, as set forth at p.6-8 of the previous Office Action dated March 14, 2022, Applicant now cancels claims 31-33. Accordingly, the rejections are withdrawn. 
Applicants' arguments pertaining to the 35 U.S.C. 103 rejection as being unpatentable over US 2011/00300137 A1 and CN1280826A in view of Qi et al. and Asadi-Pooya et al., as set forth at p.8-17 of the previous Office Action dated March 14, 2022, have been fully considered but they are not deemed to be persuasive.  The rejection is maintained as reiterated below and Applicants’ arguments are addressed below.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 09/13/2022 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1, 6-12, and 27-28 remain rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Amended claim 1 recites administering PND “to the subject”, which references back to “a subject” as recited in the preamble.  The preamble of Claim 1 recites “[a] method of inducing apoptosis in proliferating cancer cells for the treatment or prevention of cancer in a subject”.  
The subject population of the instant claims is remains unclear, despite Applicant’s amendments, because it is not apparent how one can induce apoptosis “in proliferating cancer cells” for the “prevention of cancer in a subject”.  If a subject does not have cancer, there would be no “proliferating cancer cells” to induce apoptosis of.  It is therefore unclear if “prevention of cancer in a subject” encompasses subjects not having cancer, i.e., any and all subjects.
At bottom, it is unclear if “for the treatment or prevention of cancer in a subject” is merely a recitation of a non-limiting intended use of the claimed method or is intended to place limitations on the scope of subjects encompassed by the claims.  If the former, this language is superfluous and the claims would be interpreted to require administration to a subject in need of inducing apoptosis in proliferating cancer cells, i.e., subjects actually having cancer.  If the latter, it is unclear whether “…for the…prevention of cancer in a subject…” broadly encompasses administration to subjects not even having cancer, i.e., any and all subjects.

Response to Arguments
Applicant now amends claim 1 to recite a “subject” in the preamble and administering to “the subject” in the body of the claim. These amendments fail to address the basis of this rejection.  The issue was not, and is not, the recitation of “a mammal” or “a subject” or administration to “said mammal” to “the subject”.  As set forth in the previous rejection, the preamble of claim 1 recited a method of “inducing apoptosis in proliferating cancer cells for the treatment or prevention of cancer in a mammal”.  As explained by the Examiner:

    PNG
    media_image1.png
    191
    699
    media_image1.png
    Greyscale

Applicant’s amendment to change “mammal” to “subject” does nothing to address the clarity of the claims for the reasons discussed supra.  The Examiner suggests that Applicant remove recitation of “or prevention” from the preamble of claim 1 to overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-12, and 27-30 remain rejected under 35 U.S.C. 103(a) as being unpatentable over US 2011/0300137 A1 (Published 12/08/2011) and CN1280826A (Published 01/24/2001) (English Translation Provided and referenced below) in view of QI ET AL. (Biochemical and Biophysical Research Communications, 2004, vol. 319, pages 1124-1131) and ASADI-POOYA ET AL. (Medical Hypothesis, 2007, vol. 69, pages 560-563).
	The amended claims remain drawn to methods for the treatment or prevention of cancer, comprising administering to a subject at least about 100 mg pyronaridine (PND) once, twice, three, four, or five times daily or every second or third day, or once every week, or once every two weeks.  See Claim 1.
	US ‘137 teaches the use of the anti-malarial drug lumefantrine and related compounds in the treatment of cancer.  See Abstract.  See also [0009] (“Lumefantrine, currently used in treatment of malaria, has utility in the treatment of cancer either used alone and as part of combination therapy with another drug. Other compounds related to lumefantrine by structure and/or by their use in ACTs, have utility in the treatment of cancer either used alone and as part of combination therapy with another drug.”) “[R]elated compounds” include pyronaridine. See [0007] (“[S]everal other compounds have been used as alternatives to lumefantrine in formulating ACTs for treating malaria…These include…pyronaridine”).  See also [0022] (“Specific examples of lumefantrine-alternative drugs in ACTs which also have utility in treating cancer include…pyronaridine...[L]umefantrine-alternative drugs may be used in cancer treatment either alone, or as part of a combination therapy with an ER stressor drug.”) Dose ranges of the composition administered to a patient can be from about 0.5 to 1000 mg/kg of the patient’s body weight and may be a single dosage or series of two of more given in the course of one or more days, as need by the patient.  See [0023]. For specific compounds where human dosages for treatment of at least some condition have been established, the present invention will use those same dosages. Id. The daily dosage regimen for an adult human patient may be, for example, an oral dose of between 0.1 mg and 6000 mg of each ingredient, preferably between 1 mg and 5000 mg, e.g. 25 to 5000 mg. See [0024]. Suitably the compounds will be administered for a period of continuous therapy, for example for a week or more, or for months or years. Id. Dosage amount and interval may be adjusted individually to provide plasma levels of the active moiety which are sufficient to maintain the modulating effects, or minimal effective concentration (MEC). See [0025].  Compositions should be administered using a regimen that maintains plasma levels above the MEC for 10-90% of the time, preferably between 30-90% and most preferably between 50-90%. See [0026]. Regarding combination therapy as recited in Claims 9-12, it teaches the present invention relates to the use of a lumefantrine-alternative drug or a pharmaceutically acceptable salt thereof, together with an ER stressor drug in a synergistic effective dose. See [0032].  Examples of suitable drug classes that function as ER stressor drugs include, inter alia, the claimed gemcitabine. See [0021]. Regarding Claims 6-8, it discloses the pharmaceutical compositions and methods provided in the present invention are particularly deemed useful for the treatment of substantially the same cancers recited in the instant claims. See [0042].
	US ‘137 expressly claims:

    PNG
    media_image2.png
    564
    409
    media_image2.png
    Greyscale

See Claims 17-23.
	Thus, while disclosing pyronaridine as a lumefantrine-alternative drug that may be used in cancer treatment either alone, or as part of a combination therapy with an ER stressor drug, US ‘137 does not provide any working examples demonstrating the anti-cancer activity of pyronaridine in vitro or in vivo.  
	CN ‘826 teaches the use of pyronaridine in the preparation of antitumor drugs and drugs for reversing tumor multidrug resistance ([0001] of provided English Translation). It teaches the antimalarial drug, pyronaridine, has an anti-tumor effect and an apparent MDR effect of reversing tumors ([0006] of provided English Translation). It teaches pyronaridine (PND) inhibited human leukemia cells K562, H160 and human solid tumor cells MCF-7, KB, A549 cells, indicating that PND has a wide range of anti-tumor activity in vitro, and can be made into anti-tumor drugs ([0009] and Table 1 of provided English Translation). It teaches as a PND for the treatment of malaria drugs, its clinical dose is iv. 3 ~ 6mg/kg, can even reach 10mg/kg, twice a day, the highest blood concentration can reach 50 ~ 00μg/ml, far higher than the maximum in vitro reversal dose of 4.40μM in the use of the invention ([0012] of provided English Translation). It teaches the administration routes are oral and intravenous ([0013] of provided English Translation). It teaches a tablet comprising 100 mg (0.1 g) of pyronaridine (Example 1). It expressly claims the use of pyronaridine and its salts in the preparation of antitumor drugs (Claim 1).
	Qi et al. teach pyronaridine (PND) is a novel modulator of P-glycoprotein-mediated multidrug resistance in tumor cells in vitro and in vivo (Title; Abstract). They provide in vitro IC50s for PND against numerous cancer cell types, including myeloid leukemia, epidermoid carcinoma, breast carcinoma, ovarian carcinoma, gastric carcinoma, colon carcinoma, hepatocellular carcinoma. 

    PNG
    media_image3.png
    396
    854
    media_image3.png
    Greyscale

See Table 1. They teach administering PND via i.p injection at a dose of 20, 40, 60, 80, or 100 mg/kg, q3d for four injections and orally (via p.o.) at a dose of 40, 60, 80, or 100 mg/kg every day (qd) x 3, every 5 days for three cycles to normal female BALB/c mice to determine maximum tolerated dose (MTD).1 See page 1125, right paragraph, last paragraph. They teach administering 40 mg/kg PND (i.p., q3d for four injections) or PND at 20, 40, or 60 mg/kg, p.o., qd x 3, every 5 days for three cycles in combination with doxorubicin to mice bearing K562 or K562/A02 (myeloid leukemia) xenografts (page 1126, left column, first paragraph). They demonstrate that administration of PND in combination with doxorubicin has anti-tumor activity in vivo (Fig. 4).
The combined teachings of the cited prior art clearly suggest administering pyronaridine (PND) to mammals having cancer.  Indeed, Qi et al. expressly teach that administration of PND to mammals (mice) having cancer (K562 or K562/A02 myeloid leukemia xenografts) has anti-tumor activity.  Qi et al. also demonstrate that PND is cytotoxic to numerous cancer cells in vitro, with IC50s ranging from 8.3 to 21.4 M. A person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation that administering PND once, twice, three, four, or five times daily or every second or third day, or once every week, or once every two weeks in an amount of at least 100 mg to a subject having cancer would be therapeutically effective given the known cytotoxic activity of PND against numerous cancer cell lines in vitro and the demonstrated anti-tumor activity of PND in vivo.
Further regarding administration of PND once, twice, three, four, or five times daily or every second or third day, or once every week, or once every two weeks in an amount of at least 100 mg, the combined teachings of the cited prior art provide the general conditions for administering PND to mammals having cancer.  Indeed, US ‘137 disclose dose ranges of the composition administered to a patient can be from about 0.5 to 1000 mg/kg of the patient’s body weight and may be a single dosage or series of two of more given in the course of one or more days, as need by the patient.  See [0023]. The daily dosage regimen for an adult human patient may be, for example, an oral dose of between 0.1 mg and 6000 mg of each ingredient, preferably between 1 mg and 5000 mg, e.g. 25 to 5000 mg. See [0024]. Suitably the compounds will be administered for a period of continuous therapy, for example for a week or more, or for months or years. Id.  Qi et al. teach administering PND daily or every 3 days to mammals having cancer.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.") Here, although the claims are not limited to human subjects, the claimed “at least 100 mg” falls squarely within the human dose range taught in US ‘137, i.e., an oral dose of between 0.1 mg and 6000 mg of each ingredient, preferably between 1 mg and 5000 mg, e.g. 25 to 5000 mg. See [0024]. Further, Asadi-Pooya et al. is cited as evidence of the known human therapeutic dosages of pyronaridine (PND).  Asadi-Pooya et al. teach the dosage of PND recommended for treatment of human malaria has been shown to be very safe, without significant adverse-effects in humans. The drug can be given orally, intramuscularly, and intravenously. The recommended total oral dosage is 1200 mg divided into 3 or 4 doses and administered over three days. See page 562, left column, first paragraph.  Accordingly, administering PND in the known therapeutic dosages, e.g., orally administering a dosage of 1200 mg divided into 3 or 4 doses and administered over three days, to human subject would have been prima facie obvious and would be an amount and dosing falling within the scope of the claimed “at least about 100 mg” administered “once, twice, three, four, or five times daily or every second or third day”.
For at least the above reasons, the claimed method is prima facie obvious over the combined teachings of the cited prior art.  

Response to Arguments
	Applicant’s traversal has been fully and carefully considered and is unpersuasive. 
First, Applicant submits:

    PNG
    media_image4.png
    238
    648
    media_image4.png
    Greyscale

This arguments completely fails to take into account the fact that a) McKenzie expressly and unequivocally teaches pyronaridine for use in the methods taught therein, i.e., treatment of cancer and b) the Examiner has cited prior art evidence that pyronaridine was known to have anti-cancer activity in vitro and in vivo (CN ‘826 and Qi et al.). Applicant’s focus on the differences between pyronaridine and lumefantrine in the treatment of a completely different condition (malaria) are immaterial to the basis for this rejection.
Next, Applicant argues one of skill in the art would not combine the teachings of McKenzie and Chunzheng [CN ‘826].  Applicant does not, however, explain with any reasonably clarity why one of skill in the art would not combine the teachings of McKenzie and Chunzheng [CN ‘826]. Rather, Applicant discusses the doses taught in Chunzheng, which is completely unrelated to a motivation to combine references. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chunzheng [CN ‘826] is cited as evidence of the anti-cancer activity of the pyronaridine taught in McKenzie since McKenzie.  Furthermore, Applicant’s hand-waving and attorney arguments regarding the doses taught in Chunzheng are unavailing.  It is unclear what point Applicant is trying to make with this line of argument because Chungzheng merely suggests that clinical doses of PND result in plasma concentrations higher than the maximum in vitro reversal dose of 4.40μM in the use of the invention. Notably, Chungzheng expressly teach a tablet comprising 100 mg PND for use in the invention disclosed therein.
Finally, Applicant argues:

    PNG
    media_image5.png
    236
    644
    media_image5.png
    Greyscale

This argument is, at best, confusing because a) the claims do not preclude the administration of another chemotherapeutic agent and b) the claims in fact expressly claim the co-administration of another chemotherapeutic agent (Claims 9-12). Furthermore, the anti-cancer activity of pyronaridine in vitro is established by both Chungzheng and Qi et al.
For the above reasons and those already of record, the claims are properly rejected as being prima facie obvious over the combined teachings of the cited prior art.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The dosing schedules were every day (qd) and every 3 days (q3d), thus encompassing the claimed “at least every second or third day”.